DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5 and 11-13, drawn to a positive electrode active material, a positive electrode comprising the positive electrode active material, and a lithium secondary battery comprising the positive electrode comprising the positive electrode active material.
Group II, claims 6-10, drawn to a method of preparing a positive electrode active material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a positive electrode active material comprising a nickel-containing lithium transition metal oxide containing nickel in an amount of 60 mol% or more based on a total number of moles of transition metals excluding lithium and a lithium-containing inorganic compound layer formed on a surface of the nickel-containing lithium transition metal oxide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Myung et al (US 20160197346 A1, given in the 04/08/2020 IDS).  
Myung discloses a positive electrode active material (cathode active material) comprising a nickel-containing lithium transition metal oxide (                        
                            L
                            i
                            (
                            
                                
                                    
                                        
                                            N
                                            i
                                        
                                        
                                            0.8
                                        
                                    
                                    
                                        
                                            C
                                            o
                                        
                                        
                                            0.1
                                        
                                    
                                    
                                        
                                            A
                                            l
                                        
                                        
                                            0.1
                                        
                                    
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    , Preparation Example 11, See Table 1 at the end of [0070], [0089]) containing nickel in an amount of 60 mol% or more based on a total number of moles of transition metals excluding lithium (Ni is in an amount of 80 mol%) and a lithium-containing inorganic compound layer formed on a surface of the nickel-containing lithium transition metal oxide (lithium phosphate layer, [0033], [0089]).

During a telephone conversation with Kelly Hwang on 05/25/2022 and 05/26/2022 a provisional election was made without traverse to prosecute the invention of Group I, product claims 1-5 and 11-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Response to Arguments
Applicant’s arguments, see Remarks Page 6, filed 09/15/2022, with respect to the objections to the specification have been fully considered. The objections have been withdrawn in light of the amendments to the specification.

Applicant’s arguments, see Remarks Page 6, filed 09/15/2022, with respect to the rejection under 35 U.S.C. 112 has been fully considered. The rejection has been withdrawn in light of the amendments to claim 13.

Applicant’s arguments, see Remarks Pages 6-7, filed 09/15/2022, with respect to the rejection(s) of claim(s) 1-5 and 11-13 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takami et al (US 20150086840 A1) in view of Tsuchida et al (US 20140308572 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and thus dependent claims 2-5 and 11-12, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the disclosure does not reasonably provide enablement for the ambiguous, non-definitive functional features/results claimed as underlined of:
“…wherein the positive electrode active material has a first peak in a range of 5 eV or less, a second peak in a range of 7 eV to 13 eV, and a third peak in a range of 20 eV to 30 eV when intensity is measured by X-ray photoelectron spectroscopy, and the first peak has a maximum value of 80% to 120% with respect to the third peak.”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
MPEP 2164.08(a) notes the following:
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor. (Emphasis mine)

While not means-plus-function limitations, the claims depend on recited properties and thus a fact situation comparable to Hyatt is presented given the claims cover every conceivable composition for achieving the stated properties while the specification discloses only those known to the inventor. MPEP 2164.08 notes that a rejection of a claim under 35 U.S.C. 112 as broader than the enabling disclosure is a 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, enablement rejection. The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991). In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. .. . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them. 

Likewise to the instant scenario, the instant disclosure does not provide adequate enablement for the claiming of all nickel-containing lithium transition metal oxides containing nickel in an amount of 60 mol% or more based on a total number of moles of transition metals excluding lithium with a lithium-containing inorganic compound layer formed on the surface thereof that exhibit the peaks at the intensities measured by X-ray photoelectron spectroscopy.

See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); 
In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing). 
Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all nickel-containing lithium transition metal oxides containing nickel in an amount of 60 mol% or more based on a total number of moles of transition metals excluding lithium with a lithium-containing inorganic compound layer formed on the surface thereof that exhibit a first peak in a range of 5 eV or less, a second peak in a range of 7 eV to 13 eV, and a third peak in a range of 20 eV to 30 eV when intensity is measured by X-ray photoelectron spectroscopy, wherein the first peak has a maximum value of 80% to 120% with respect to the third peak (claim 1).
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the.... lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.). The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. 
In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003). 
Further, MPEP 2121 details that:
…The disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation. Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003)... 

One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

The factors are addressed in order. 
As to factor A, the claims broadly recite a positive electrode active material comprising: a nickel-containing lithium transition metal oxide containing nickel in an amount of 60 mol% or more based on a total number of moles of transition metals excluding lithium; and a lithium-containing inorganic compound layer formed on a surface of the nickel-containing lithium transition metal oxide, “wherein the positive electrode active material has a first peak in a range of 5 eV or less, a second peak in a range of 7 eV to 13 eV, and a third peak in a range of 20 eV to 30 eV when intensity is measured by X-ray photoelectron spectroscopy, and the first peak has a maximum value of 80% to 120% with respect to the third peak.” This is an all-encompassing claim that covers any and all nickel-containing lithium transition metal oxides containing nickel in an amount of 60 mol% or more based on a total number of moles of transition metals excluding lithium with a lithium-containing inorganic compound layer formed on the surface thereof that exhibit a first peak in a range of 5 eV or less, a second peak in a range of 7 eV to 13 eV, and a third peak in a range of 20 eV to 30 eV when intensity is measured by X-ray photoelectron spectroscopy, wherein the first peak has a maximum value of 80% to 120% with respect to the third peak. 
For example, it is not clear due to the breadth of the claims what is required in terms of specific chemical composition, particle size, processing steps, etc. that provides for a plurality of active material particles that exhibit the results claimed of a first peak in a range of 5 eV or less, a second peak in a range of 7 eV to 13 eV, and a third peak in a range of 20 eV to 30 eV when intensity is measured by X-ray photoelectron spectroscopy, wherein the first peak has a maximum value of 80% to 120% with respect to the third peak. 
The specification only gives two examples (P91-97) which specifically use             
                
                    
                        L
                        i
                        N
                        i
                    
                    
                        0.8
                    
                
                
                    
                        C
                        o
                    
                    
                        0.1
                    
                
                
                    
                        M
                        n
                    
                    
                        0.1
                    
                
                
                    
                        O
                    
                    
                        2
                    
                
            
         and             
                
                    
                        H
                    
                    
                        3
                    
                
                
                    
                        B
                        O
                    
                    
                        3
                    
                
            
         (example 1) and             
                
                    
                        L
                        i
                        N
                        i
                    
                    
                        0.6
                    
                
                
                    
                        C
                        o
                    
                    
                        0.2
                    
                
                
                    
                        M
                        n
                    
                    
                        0.2
                    
                
                
                    
                        O
                    
                    
                        2
                    
                
            
         and             
                
                    
                        H
                    
                    
                        3
                    
                
                
                    
                        B
                        O
                    
                    
                        3
                    
                
            
         (example 2) to form a positive electrode active material having an Li-B-O compound on the surface thereof.
As to the factors B and E, the fields of material science and electrochemistry are unpredictable arts. Thus using nickel-containing lithium transition metal oxides containing nickel in an amount of 60 mol% or more based on a total number of moles of transition metals excluding lithium with a lithium-containing inorganic compound layer formed on the surface thereof that exhibit specific peaks within specified intensities measured by X-ray photoelectron spectroscopy, aside from those that have been optimized experimentally, may present different problems. As such one of ordinary skill in the art would not know what problems might arise when formulating a plurality of active material particles with the results claimed. In particular, the Court in In re Marzocchi, 439 F.2d 220, 223- 24, 169 USPQ 367, 369-70 (CCPA 1971), stated:
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim.
As such, the instant scenario in which Applicant claims an all-encompassing claim for nickel-containing lithium transition metal oxides containing nickel in an amount of 60 mol% or more based on a total number of moles of transition metals excluding lithium with a lithium-containing inorganic compound layer formed on the surface thereof that exhibit specific peaks within specified intensities measured by X-ray photoelectron spectroscopy would require undue experimentation to achieve in terms of selection and/or creation of a given chemical composition that achieves the results. Thus, the all-encompassing claim in view of highly unpredictable fields of material science and electrochemistry militates against a finding of enablement.
As to factor C, the state of the prior art, the field of search of prior art pertaining to positive electrode active materials comprising nickel-containing lithium transition metal oxides compositions is an extremely vast collection of patent-related documents, non-patent literature (journal articles, encyclopedias, etc.). Selecting from these broad ranges of positive electrode active materials comprising nickel-containing lithium transition metal oxides to achieve specified results without specific guidance from the disclosure militates against finding of enablement. 
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, or chemistry. This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification only provides two examples (P91-97) which specifically use             
                
                    
                        L
                        i
                        N
                        i
                    
                    
                        0.8
                    
                
                
                    
                        C
                        o
                    
                    
                        0.1
                    
                
                
                    
                        M
                        n
                    
                    
                        0.1
                    
                
                
                    
                        O
                    
                    
                        2
                    
                
            
         and             
                
                    
                        H
                    
                    
                        3
                    
                
                
                    
                        B
                        O
                    
                    
                        3
                    
                
            
         (example 1) and             
                
                    
                        L
                        i
                        N
                        i
                    
                    
                        0.6
                    
                
                
                    
                        C
                        o
                    
                    
                        0.2
                    
                
                
                    
                        M
                        n
                    
                    
                        0.2
                    
                
                
                    
                        O
                    
                    
                        2
                    
                
            
         and             
                
                    
                        H
                    
                    
                        3
                    
                
                
                    
                        B
                        O
                    
                    
                        3
                    
                
            
         (example 2) to form a positive electrode active material having an Li-B-O compound on the surface thereof. The Applicant provides four comparative examples only pointing out that comparative example 1 did not meet the claimed peaks in the X-ray photoelectron spectroscopy required (P107-109). 
In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). This is because it is not reasonably predictable from the disclosure of one species, what other species will work. In the instant scenario, the disclosure only provides two examples, and further only points out that one of the examples exhibits the spectroscopy results claimed. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). Additionally, as noted in MPEP § 2164.03:
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (MPEP 2164.03).

It is thus concluded that the all-encompassing claim directed to achieving specified results of composition shown by spectroscopy for which there are only two examples, and only one specifically stated to fit within the spectroscopy, in a field that is unpredictable militates against a finding of enablement. A person skilled in the art could not use the genus as a whole without undue experimentation. 
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on determining which of the many nickel-containing lithium transition metal oxides containing nickel in an amount of 60 mol% or more based on a total number of moles of transition metals excluding lithium with a lithium-containing inorganic compound layer formed on the surface thereof that would exhibit specific peaks within specified intensities measured by X-ray photoelectron spectroscopy for which there are only two examples, only one of which explicitly states it fits the spectroscopy limitation, as to how to achieve said results. Such a degree of testing is undue experimentation. This factor militates against a finding of enablement.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takami et al (US 20150086840 A1) in view of Tsuchida et al (US 20140308572 A1).
Regarding claim 1, Takami discloses a positive electrode active material comprising a nickel-containing lithium transition metal oxide containing nickel in an amount of 60 mol% or more based on a total number of moles of transition metals excluding lithium (Example 1,                 
                    
                        
                            L
                            i
                            N
                            i
                        
                        
                            0.8
                        
                    
                    
                        
                            C
                            o
                        
                        
                            0.1
                        
                    
                    
                        
                            M
                            n
                        
                        
                            0.1
                        
                    
                    
                        
                            O
                        
                        
                            2
                        
                    
                
            , P87).
However, Takami does not disclose a lithium-containing inorganic compound layer formed on a surface of the nickel-containing lithium transition metal oxide, wherein the positive electrode active material has a first peak in a range of 5 eV or less, a second peak in a range of 7 eV to 13 eV, and a third peak in a range of 20 eV to 30 eV when intensity is measured by X-ray photoelectron spectroscopy, and the first peak has a maximum value of 80% to 120% with respect to the third peak.
In a similar field of endeavor, Tsuchida teaches a coat layer that covers a positive active substance (P43). Tsuchida teaches the coat layer has the function of inhibiting a reaction between the cathode active substance and the high resistive layer-forming solid electrolyte material, which is caused during the use of a battery (P43). Tsuchida teaches the coat layer is provided with a polyanionic structural part exhibiting acidity, so that wettability becomes favorable with the above-mentioned cathode active substance exhibiting strong basicity, and interface resistance between the cathode active substance and the coat layer may be decreased; as a result, the initial interface resistance against the solid electrolyte material may be reduced (P43).
Tsuchida teaches an example wherein a liquid coating layer including lithium acetate and  boric acid is coated upon a positive electrode active material of                 
                    
                        
                            L
                            i
                            N
                            i
                        
                        
                            0.333
                        
                    
                    
                        
                            C
                            o
                        
                        
                            0.333
                        
                    
                    
                        
                            M
                            n
                        
                        
                            0.333
                        
                    
                    
                        
                            O
                        
                        
                            2
                        
                    
                
             (P155).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tsuchida and provided the coat layer of Tsuchida to the positive electrode active material of Takami, given that Tsuchida teaches this can inhibit the reaction between a positive active substance and a high resistive layer-forming solid electrolyte material. 
While modified Takami does not explicitly disclose “wherein the positive electrode active material has a first peak in a range of 5 eV or less, a second peak in a range of 7 eV to 13 eV, and a third peak in a range of 20 eV to 30 eV when intensity is measured by X-ray photoelectron spectroscopy, and the first peak has a maximum value of 80% to 120% with respect to the third peak”, the method of providing a coating layer of Tsuchida is similar to that of Applicant’s method. Like Applicant’s method, Tsuchida teaches solution deposition, drying, heat-treatment at 400°C (which is close to Applicant’s 300°C), and the coating formed at the end comprising Li3BO3 in a thickness of 10 nm (Tsuchida P155).
One of ordinary skill in the art recognizing the similarities within the two method would necessarily believe the positive electrode active material of modified Takami would exhibit the claimed peaks. 

Regarding claim 2, modified Takami discloses the nickel- containing lithium transition metal oxide is represented by Formula 1: 
[Formula 1] 
                
                    
                        
                            L
                            i
                        
                        
                            1
                            +
                            a
                            (
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            N
                                            i
                                        
                                        
                                            b
                                        
                                    
                                    
                                        
                                            C
                                            o
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            X
                                        
                                        
                                            d
                                        
                                    
                                    
                                        
                                            M
                                        
                                        
                                            e
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                                
                                    1
                                    -
                                    a
                                
                            
                            O
                        
                        
                            2
                        
                    
                
            
wherein, in Formula 1, X is at least one selected from the group consisting of manganese (Mn) and aluminum (Al), M1 is at least one selected from the group consisting of zirconium (Zr), boron (B), cobalt (Co), Al, tungsten (W), magnesium (Mg), cerium (Ce), tantalum (Ta), titanium (Ti), strontium (Sr), barium (Ba), hafnium (Hf), fluorine (F), phosphorus (P), lanthanum (La), and yttrium (Y), and 0≤a≤0.1, 0.6≤b≤1, 0≤c≤0.3, 0≤d≤0.3, and 0≤e≤0.1 (Takami Example 1,                 
                    
                        
                            L
                            i
                            N
                            i
                        
                        
                            0.8
                        
                    
                    
                        
                            C
                            o
                        
                        
                            0.1
                        
                    
                    
                        
                            M
                            n
                        
                        
                            0.1
                        
                    
                    
                        
                            O
                        
                        
                            2
                        
                    
                
            , P87). 

Regarding claim 3, Du discloses wherein the lithium- containing inorganic compound layer comprises at least one selected from the group consisting of Li3BO3, Li3PO4, LiPO3, LiP207, a-Li4B205, j-Li4B205, Li6B409, a-LiBO2, Li2B407, Li3B7012, LiB305, and Li2B8013 (Li3BO3, Tsuchida P155).

Regarding claim 4, modified Takami discloses wherein the lithium-containing inorganic compound layer has a thickness of 1 nm to 200 nm (10 nm, Tsuchida P155).

Regarding claim 5, claim 5 is considered product-by-process claim due to the limitation “wherein electrical conductivity, which is measured after the positive electrode active material is prepared in a form of a pellet by compressing the positive electrode active material at a rolling load of greater than 0 kN and equal to or less than 20 kN, is in a range of 5 mS/cm to 30 mS/cm”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Furthermore, regarding the limitation the “electrical conductivity…is in a range of 5 mS/cm to 30 mS/cm”, this is a property of the positive electrode active material, and because the composition and method of making of modified Tsuchida is the same composition claimed and a similar method as provided by Applicant, one of ordinary skill in the art would necessarily believe the positive electrode active material of modified Takami had an electrical conductivity within the claimed range. 

Regarding claims 11-12, Takami discloses the positive electrode active material is within a positive electrode within a lithium secondary battery (P13).

Regarding claim 13, modified Takami discloses wherein the nickel-containing lithium transition metal oxide contains nickel in an amount of 60 mol% to 99 mol% based on the total number of the moles of the transitional metals excluding the lithium (Nickel is present in 80 mol%, Takami Example 1,                 
                    
                        
                            L
                            i
                            N
                            i
                        
                        
                            0.8
                        
                    
                    
                        
                            C
                            o
                        
                        
                            0.1
                        
                    
                    
                        
                            M
                            n
                        
                        
                            0.1
                        
                    
                    
                        
                            O
                        
                        
                            2
                        
                    
                
            , P87).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729